 ()RMIER I()SIFRY MIll.Cormier Hosiery Mill, Inc. and Central New lamp-shire Dye, Inc. and International Ladies' GarmentWorkers' Union AFL-CIO. Case I CA 13713June 25. 1979DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONUpon a charge filed on October 6, 1977,' and anamended charge filed on November 1, by Interna-tional Ladies' Garment Workers' Union, AFL-CIO.herein called the Union, and duly served on CormierHosiery Mill, Inc., and Central New Hampshire Dye.Inc., herein called Respondent, the General Counselof the National Labor Relations Board, by the Re-gional Director for Region 1, issued a complaint onNovember 16, against Respondent, alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (I) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hear-ing before an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices. the com-plaint alleges in substance that on July 21, following aBoard election in Case I RC- 14710, the Union wasduly certified as the exclusive collective-bargainingrepresentative of Respondent's employees in the unitfound appropriate,2and that, commencing on orabout August 5, and at all times thereafter, Respon-dent has refused, and continues to date to refuse, tobargain collectively with the Union as the exclusivebargaining representative, although the Union has re-quested and is requesting it to do so. On November28, Respondent filed its answer to the complaint, ad-mitting in part and denying in part the allegations inthe complaint.On December 23, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on January 4, 1978, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldI Unless otherwise indicated, all dates are in 1977.2 Official notice is taken of the record in the representation proceeding,Case I-RC-14710, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8. as amended. SeeLTV Electrorysrtems, Inc. 166 NLRB 938 11967), enfd. 388 F2d 683 (4th Cir1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969): nterOtpe Co. v. Penello, 269 F.Supp. 573 (D.C.Va. 1967).Follett Corp., 164 NLRB 378 1967), enfd. 397 F.2d 91 (7th Cir 1968): Sec.9(d) of the NLRA. as amended.On March 16. 1978. Respondent filed a motion to file supplemental cita-tion of authority, asserting that the Board should consider Drug Package,Inc. v. N.L.R.B., 570 F.2d 1340 (8th Cir. 1978). in deciding the instant caseWe shall take official notice of the decision in that case.not he ranted. Respondent thereafter iled an objec-tion to the General Counsel's Motion for SummaryJudgment and a response to the Notice To ShowCause.As an affirmative defense. Respondent alleges in itsresponse that it is not obligated to bargain with theUnion because the results of the election in Case IRC-14710 were invalid, based on Respondent's ob-jections to the election alleging that statements madeby the Union prior to the election constituted misrep-resentations under the Board's Hollywood Ceramicsrule. Respondent further asserts that the Board actedimproperly in applying the standards set forth inShopping Kart Food .Market, Inc.1. to the conduct inthis case inasmuch as the misrepresentations. the in-vestigation. and the Regional Director's Report onObjections all occurred before the Board issued Shop-ping Kart. FinalI,. Respondent urges that, if ShoppingKart standards are to be applied, the case should beremanded for investigation to see whether the facts inthis case come within any of the Shopping Kart excep-tions.lipon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentIt is well settled that in the absence of newl dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised b Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence. However, we find that therecent reformulation of the Board's policy concerningelection campaign misrepresentations, announced inGeneral Knit f California, Inc..6constitutes a specialcircumstance requiring the Board to reexamine thedecision in the representation proceeding.'While the underlying representation case was de-cided under Shopping Karlt, we find that it will effectu-ate the purposes of the Act to apply General Knit inthis case, bearing in mind the need to balance anyHo llHood (Ceramics Compans. Inc. 140 NLRB 221 (196214228 NLRB 1311 (1977).See Pittsburgh Plate Glass Co v N.L.R B, 313 LI.S. 146. 162 (1941):Rules and Regulations of the Board. Secs. 102.67(f) and 102.691c)239 NLRB 619 (1978).'The Board's decision, reported at 230 NLRB 1052 (1977). declined toadopt the recommendation of the Acting Regional Director for Region I.and found the Union's campaign statements unobjectionahle under ShoppingKart without declining whether they' would have constituted mlsrepresenta-tions under Hols,w1ood Ceramics243 NLRB No. 5 I)l'(IS(()NS NA I I)NAI I.AB()R RIA I ONS IO()A\RI)harm to the Lni on against "the mischief o' producinga result which is contralrv to a statutory design or tolegal and equitable principles."' Absent special cir-cumstances, the Board has traditionally applied thepronouncement of a new rule of' law to the case inwhich it arose and to all pending cases.' We shall,therefore. apply the rule expressed in (;cneral K'n tothe present case.In these circumstances. and considering our lind-ings of fact as set l'orth iftlo. we slill deny the Mo-tion for Su nmary Judgment.On the basis of the entire record, the Board makesthe following:I:INI)IN(iS ()I A( II. It IILSINIESS (11 RI SP()NI)I-N IRespondent is a New Hampshire corporation en-gaged in the manufacture. sale, and distribution ofhosiery and textile products from its principal officeand place of( business at 114 Lexington Street ()'SheaIndustrial Park, Laconia, New lampshire. At alltimes material herein. Respondent has caused largequantities of hosiery and textile products maiinutc-tured by it to be purchased and transported in inter-state commerce from and through various States ofthe United States other than the State of New lanlp-shire. Respondent annually receives at its aconiaplant goods valued in excess o' $50,000 directly frompoints located outside the State of' New Hampshire.Respondent annually ships from its I.aconia plantgoods valued in excess of $50,000 directly to pointslocated outside the State of New l lampshire.We find, on the basis of the foregoing that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. 1111 I.ABOR O)R(iANIZ.AIIHON INVOi( inl)International Ladies' Garment Workers' Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.Seurities and Exihange (rmmssion .(herner (rprat.ll 332 I1 S.194. 203 (1947) Iailure to a;pply General Kni in this proceeding would hecontrary to he "statutor) design." inasmuch ais the primar reason Ikrr an-dotting the Shopping Karl rule and returning t Holhsv )ad ( eranli ,, as ourconclusion hat the Shping Karl rule was inadequate to prolert emploeefree choice'See, e.g.. Thomas, E. Gates & Sons. Inc-. 229 NL RB 705 (19771 lapplyingShropping h(lr): II & .Bnh ( ,, 188 NlRB 720 (1971) (applbing hepnnciples ol The .aidlaw (Corporrarn. 171 NRB 1366 (1968)). enid. 456F.2d 357 (2d (ir. 1972)1: Dela.k Metal urniur. (ormpantv, 121 NI.RB 995.1006 (1958): Pacisi ( sxl.s 4 sotriaron ,I PulI ailnd Paper Mmnilrul(rureri, 121NIRB 990. 994 (958). (C Exslelior IUndreniarl Inc, 156 NI RB 1236. In. 51196).111. 111, tI NI AIR R IA()RM II( :SA. 7 R'.eSennito Pe'cdingI. The unitlhle htllowling employees of Responliicnt constitutea unit appropriate ior collective-bargaining purposeswithin the meaning o Section 9(h) ol' the Act:All production and Iaintcnance e lilo ccs ofRespondent employed at its I.aconia. NewI lampshire, plant, exclusive of oflice clercial em-ployees professional employees, IBM room em-ployees, leadmen. floorladies. guards and till su-pervisors as defined in Section 2(11) of the Act.2. The certificationOn or about October 27 and 28, 1976. a ma jorit of'the employees of Respondent in said unit, in a secret-ballot election conducted under the supervision of theRegional [)irector ftbr Region I. designated the Unionas their representative for the purpose of' collectivebargaining with Respondent. hereafter, timely ob-jections to the conduct of' the election were filed bRespondent, and the Regional l)irector caused an in-vestigation of those objections to be conducted.As is more fully set frth in the attached portion ofthe Acting Regional Director's Report on Objectionsand ('hallenged Ballots omitted from publication]. acentral campaign issue prior to the election was Re-spondent's financial condition. The Union hadclaimed repeatedly that Respondent's claims of poorfinancial condition were lfalse and had promised that"bef'ore ou go to an election, each and every one ofyou will know the truth." The Union had distributedcopies of certain financial records, and had inter-preted them as indicating that Respondent was finan-cially sound and could afford raises: in response. Re-spondent had asserted that other records indicatedthat it was losing money. The Union had also pub-licly requested that it be allowed to have its account-ants analyze Respondent's financial records. Finally.the Union addressed a letter to Odilon Cormier. Re-spondent's president, which stated, in relevant part:Y()t (I.AIM A AID [I:INAN( IAI] SIAII MINI. I)() Y)tSII()H I llS HAI) SI AIIMINI HlF( AL SI: SINSSIS BAID)R I)) Y snow tills BAID SAIiLMtNl Hl ('AtSl O)( )RMIIR ()F (ORMIIiR IIO()SIFRY Ml. IN .Nl W IIAMP-SIlRI I ()ANI:) O()I)Y ('ORMIFR OF ( ORNMIl R FABRI( INNEW YR()RK (11 $2,000.I0X)????'??The letter ended by asking that Cormier "please nowtell the people the truth." Copies of the letter weredistributed to employees less than 24 hours before theelection, and the letter was posted in the plant on theday of' the election. There was evidence that its con-2, (()RMIIER i()SIIlR MIII. 1.tents were urther emnphasized by one o' tile t l nio'sagents 1 ho. according to one witness. shouted to e C11-ployees as the) left the plant the day beflore the lec-tion: ()dy ( ormier stole $2 million o' Voulr moneyand put it in New York."The Acting Regional )irector concluded that theUnion's references to a $2 million loan to ('ormierFabric, a whollI owned marketing subsidiary of Re-spondent. constituted a misrepresentation. le foundthat the tra nsaction referred to was an account receiv-able of $1.908,)0( lor fabric knitted bh Respondentand sold bhv the New York subsidiary. Hle ound that.by distorting both the nature and the amount of thetransaction, the Union made it unlikely that Respon-dent could identifv the transaction and respond to themisrepresentation prior to the election. lie also notedthat, inasmuch as the misrepresentation occurred lessthan 24 hours before the election. Respondent couldnot have held a meeting to explain the error.' andtherefore could not have effectively refuted the attackon the credibility of its representatives. For these rea-sons, the Acting Regional Director recommendedthat the election he set aside, under standards setforth in Hollv/wood Cramics, supra.The Union excepted to this recommendation, andRespondent filed a reply to the exceptions and a sup-porting brief. Thereafter, the Board announced itsopinion in Shopping Kart, spra. and subsequently.based on that case, overruled the objections to theelection and certified the Union on July 21. 1977. Re-spondent's motion for reconsideration was denied.B. The Requesi To Bargain and Reslpondent'v Rc/itsalCommencing on or about August I. 1977. and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout August 5, 1977. and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.For the reasons set forth in the portion of the Act-ing Regional Director's Report on Ohbjections andChallenged Ballots, attached hereto as an Appendix,we find that the Union's last-minute campaign state-ments constituted substantial misrepresentationsmade at a time when there was no opportunit for aneffective reply, and therefore conclude that thosestatements so interfered with the conduct of a freeand fair election as to warrant setting aside that elec-Citing, inter a/ia. Pecr/es P/lvuO ( ordipani., 1()7 N RB 427 (1154tion. I' Aecordingl .as thle certification of' the L nionas collective-hbargaining representative 1for the unittound appropriate was based upon an invalid elec-tion. we shall revoke the certification, set aside theelection. and direct that a second election shall beheld at a time to he determined hb tile Regional Di-rector for Region 1. In iew ofl our decision herein. weshall dismiss the collmplaint.ORI)lR'Pursuant t Section 10(c) of the National aborRelations Act, as amended, the National I abor Rela-tions Board herebh orders that the complaint he. andit hereh\b is, dismissed in its entirety.I I IS t IIIt IILR O()RI I) that the election in Case K( 14710 he set aside and that the certification is-sued in that case he. and it herebh is, revoked.II IS I R III I-R ()RI)TRI I) tha t the proceeding s inCase I RC 14710 be. and the herehby are, remandedto the Regional Director for Region I for further ac-tion in accordance with this Decision.[Di)rection of Second Election omitted Irom publi-cation.]'2M MINBER PINt I .dissenting:For the reasons set orth in m: dissenting opinionsin General Knitl and Blikan-lr l 'h/r.t , I ;believe thatthe Shopping Kharl decision"s was properly applied inthe underling representation proceeding so as tooverrule the Employer's misrepresentation objectionsand certitfy the Petitioner."' I would therefore grantthe General Counsel's Motion for Summary Judg-ment and issue a bargaining order.In contrast. the Board's decision today vacates theUnion's certification and dismisses the complaint.marking the third time that such drastic and extraor-dinarN action has been taken by the General Knit ma-jorityv. In Mour additional cases, misrepresentation( ,renra/ ,,. supral: tit/!s/ d (c,,train. praWhile t is unfortunate that the ntersal between the elcotion herein andthe final res.olutln of the L nion's status has been delayed bh) proceduresbefore the Board. we re constrained to note that the dela) is largels due tothe necesst lfor Respondent. through a technical refusal to bargain. to chal-lenge the certiticatlin lf the I nn tollowing an election in whlth employeefree cholce was seriousl3 compromlsed hIs the llon', misleading campaignstatements. Hiad the principles of H4 ll Hxd (C(ruan. l been applied in thefirst instance. there might well hase been a alid second eleclion in which theemplorees could hase epressed their true sentiments concernilng the nion.The sote in the election conducted in 1977 was not. in our opinion. anaccurate reflection if the wishes of ain uncoerced mnaJorit? of emplhs ees. andthe unwise certification of Ihe 'nlon based on that election necessitated thesubsequent proceedings which he, regrettably. delased the holding ,of a,ahd election which might result in an appropriate certification1 E titsr ltootnote nited rom publication(eneral Ati , ( .il/.ro In .239 Nl .R B 6 19 1978)4 Bla(A in.-i hcr ( hemc../ [vtl, in Si rn//m' ('r iratlon.r 29 NR B637 119781' Shoppng Aari Filood 'IearA. 1,, 228 NlRB 1311 (1977)I230 NlRB 1052 11977)i The ,Ih¢r I-t, , vix'~ ir Nal llIl..l ( U,,tli I } iliung drhtst'i h; Sha/iotnNursig bmOe. 241 NRB No. 9 (1979). and Bl., Aian hl.r. mupro21 DEC[)(ISIONS O() NAI IONAL L.ABOR Rl.AI IONS BOARDIobjections filed by employers have been either sus-tained or remanded for further investigation or hear-ing.'8On the basis of the majority's own decisions, itis thus clear, only months after General Knit was de-cided, that Board application of the Hollywood Ce-ramics rule'9does indeed delay and frustrate collec-tive bargaining, as I have long maintained.In this case, the employees voted for union repre-sentation more than 2 years ago. The Union was cer-tified 9 months later and 5 more months elapsed be-fore the refusal-to-bargain case was initiated andtransferred to the Board for decision. Now the em-ployees are back to square one. While they wait onceagain for this case to wind its way down the corridorsof Board procedure, they will, of course, have thecomfort of the majority's observation that "i]n gen-eral ...it seems that the problems of delay [underHollywood Ceramics] has been greatly exaggerated."0MEMBER MURPHY, dissenting:This is another example of the inordinate delaycaused by the Board majority's insistence on follow-ing an outdated and outmoded rule--Hollywood Ce-ramics.l' The Board here is again denying employeestheir right to be represented by the collective-bargain-ing agent of their choice. Although the Union wonthe election here, the Board is directing that it bererun.Contrary to my colleagues in the majority---andobviously-I would grant the General Counsel's Mo-tion for Summary Judgment in this case. As stated inmy dissent in General Knit of California, Inc.,22I ad-' Fontaine Truck Equipment Co., 241 NLRB No. 164 (1979); San Fran-cisco Hosts. Inc., 241 NLRB No. 53 (1979): Jamak, Inc.. 239 NLRB 1274(1979): General Knit, supra.t" Hollywood Ceramics Company. Inc, 140 N 1 R B 221 (1962).x General Knit, supra, at 624.21 140 NLRB 221 (1962).2l 239 NLRB 619.here to the principles set tforth in my concurring opin-ion in Shopping Kurt Food Market, Inc.,2and I be-lieve that the Board properly relied upon ShoppingKart in certifying the Union in Case I RC-14710.Accordingly, I find Respondent's present refusal tobargain with the Union to be unlawful.Additionally, although I concurred with the major-ity in Blackman-Uhler Chemical Division -SnallovCorporation,24I did so purely on the ground thatShopping Karl should not be applied retroactively.There, when the original representation proceedingand the later summary judgment case were decided,the test of preelection misrepresentations as objec-tionable conduct was that set frth in Hollywood Ce-ramic.s CompanY Inc.. and I was of the opinion thatunder those particular circumstances, the same testshould remain applicable in that case. In the instantcase, however, as noted above, the Board appliedShopping Karl in the representation case; that samestandard should be applied in this case, which ismerely an outgrowth of that proceeding. Thus, myposition here is consistent with the one I took inBlacklman-Uhler, albeit the results are dissimilar.I wholeheartedly agree with Member Penello thatthe majority decision here exemplifies the problems ofundue delay caused by the majority's insistence onreturning to the Hollywood Ceramics rule, and, thus, Ifully endorse the comments made by Member Penelloin the last paragraph of his dissent herein. I simplywould add that the majority's adamance in makingGeneral Knit retroactive to representation cases de-cided under Shopping Kart exhibits a slavish adher-ence to a point of view whose rigid application isachieved at the expense of the employees and the verycollective-bargaining process which this Agency is en-trusted to further and safeguard.23228 NLRB 1311.24 239 NLRB 637.22